FILED
                              NOT FOR PUBLICATION                           NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


KIRELL FRANCIS TAYLOR,                            No. 14-16885

                 Plaintiff - Appellant,           D.C. No. 1:13-cv-01155-SAB

 v.
                                                  MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                  Stanley Albert Boone, Magistrate Judge, Presiding**

                            Submitted November 18, 2015***

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Kirell Francis Taylor appeals pro se from the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Taylor consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment after revoking his in forma pauperis status under 28

U.S.C. § 1915(g) in his 42 U.S.C. § 1983 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s interpretation and application of § 1915(g), Andrews v. Cervantes,

493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its denial of

leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

      The district court did not abuse its discretion by revoking Taylor’s in forma

pauperis status because it properly determined that Taylor has three strikes under

§ 1915(g), and Taylor failed to allege adequately that the “prison officials continue

with a practice that has injured him or others similarly situated in the past[.]”

Andrews, 493 F.3d at 1055-57 (discussing the imminent danger exception to

§ 1915(g)) (emphasis added).

      We do not consider on appeal “[d]ocuments or facts not presented to the

district court[.]” United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending requests are denied.

      AFFIRMED.




                                           2                                        14-16885